The decision rendered in this case was based entirely upon the prescription of ten years acquirendi causa, under article 3478 of the Civil Code, as amended by Act 64 of 1924, p. 91. It was so stated in the opinion rendered in the case. The statement in the opinion that there was nothing in article 801, 802, or 803, or elsewhere in the Civil Code, to support the proposition that the minority of one of several co-owners of the oil and gas rights in the land of another person had the effect of suspending the prescription liberandi causa, for nonuse, as to all of the co-owners of the oil and gas rights, had nothing to do with the decision of the case and is not to be regarded as authority. It is argued with much force in the brief for the appellants that articles 801, 802, and 803 of the Civil Code are only declaratory *Page 786 
of a general principle, which may be applied as well to a personal as to a predial servitude; as to which it is not necessary for the court to express an opinion in this case.
With this explanation, and for the further reasons given in the opinion handed down to-day in Sample v. Whitaker, post, p. 949, 132 So. 511, the application for a rehearing is refused.